The judge (Hon. J. S. Morsell,)
(Cranch, C. J., concurring, and Thruston, J., doubting,)
was of opinion that the abandonment of the first petition is no bar to his present application. Thruston, J., however, concurred in the opinion that if the petitioner be refused a discharge because he had given a preference within a year before his application, it is no bar to his subsequent application after the expiration of the year next after the prefer-' ence given.
The judge (Morsell,) also decided that a preference given more than a year preceding his present application for relief, was not a bar thereto. The judges all concurred in deciding that all the allegations of disposing of property with intent to defraud his creditors were too vague, and that the defendant was not bound to plead to them so as to make up an issue thereon.
The debtor was then discharged by the judge.